TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00456-CR


Juan Mora, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024098, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
The show-cause order dated April 8, 2003, is withdrawn.  The district court is ordered
to appoint substitute counsel to represent appellant in this appeal.  A copy of the appointment order
shall be forwarded to this Court no later than April 25, 2003.  The time for filing appellant's brief
is extended to May 23, 2003.
It is ordered April 11, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish